Citation Nr: 0001844	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right little finger, to include tendinitis.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder to include as due to Agent Orange exposure.

3.  Entitlement to a total rating based on individual 
unemployability as a result of service-connected disability 
(TDIU).

(The issues of entitlement to service connection for a skin 
disorder on a secondary basis, entitlement to an increased 
initial evaluation in excess of 50 percent for post-traumatic 
stress disorder (PTSD), and entitlement to a permanent and 
total disability rating for pension purposes are the subject 
of a separate decision.)



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

Review of the record shows that in December 1980, the Board 
of Veterans' Appeals (Board) denied entitlement to service 
connection for a skin disease to include as due to Agent 
Orange exposure.  In a June 1988 decision, the Board 
confirmed and continued the denial.  In an April 1996 
decision, the Board determined, in pertinent part, that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a skin 
disorder.  Three of the issues decided in the April 1996 
Board decision were appealed to the U.S. Court of Appeals for 
Veterans Claims (Court); however, this issue was not appealed 
to the Court and in a February 1998 joint motion for remand, 
the VA General Counsel and the veteran's attorney not only 
agreed that the remaining portions of the April 1996 decision 
were not on appeal to the Court, but expressly requested that 
the Court affirm portions of the April 1996 decision 
including the issue whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a skin disorder.  The Court, in a March 1998 
order, did not vacate the Board's decision on this issue and 
dismissed the appeal on this and other issues.  Therefore, 
the Board's April 1996 decision is final as to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder. 

A November 1995 rating determination, in pertinent part, 
denied entitlement to service connection for flexion 
deformity of the fifth finger of the right hand.  By a 
February 1997 rating action, service connection for chloracne 
claimed as secondary to Agent Orange was denied and it was 
determined that new and material evidence had not been 
submitted to reopen the claim for various skin disorders 
(alopecia and tinea) claimed as secondary to Agent Orange 
exposure.  In a May 1997 rating action, the RO denied 
entitlement to TDIU.  The veteran timely disagreed with the 
determinations and timely filed a substantive appeal.  A 
Board decision issued in October 1998 remanded the issues.  
The claims return to the Board for appellate review at this 
time.

The veteran's appeals with regard to the issues addressed in 
this decision were docketed in 1997.  The Board notes that a 
separate decision, described on the title page of this 
decision, has been issued as to appeals docketed in 1990.  

The veteran requested a Travel Board hearing.  That hearing 
was conducted in July 1999 by the undersigned Board member.  

The Board notes that, at his July 1999 Travel Board hearing, 
the veteran testified that he incurred a back disorder in 
service.  His representative argued that this claim was 
inextricably intertwined with the claim for an award of TDIU, 
which is before the Board for appellate review at this time.  
The portion of an April 1996 Board decision which denied 
entitlement to service connection for a low back disorder is 
final.  The Board also interprets the veteran's testimony as 
a request to reopen the previously-denied claim of 
entitlement to service connection for a back disorder.  A 
decision as to the claim for TDIU is deferred, pending the 
RO's action on the request to reopen the claim for service 
connection for a back disorder, among other claims.  The TDIU 
claim is addressed in the remand appended to this decision.  



FINDINGS OF FACT

1.  There is no medical evidence that an injury to the right 
little finger that the veteran incurred in combat is 
etiologically related to a flexion deformity of the right 
little finger or extensor tendinitis of the right index 
finger.  

2.  By Board decisions in December 1980 and June 1988, 
service connection for a skin disorder, claimed as due to 
exposure to Agent Orange, was denied.  In April 1996, the 
Board found that no new and material evidence had been 
submitted since the December 1980 Board decision to reopen 
the previously denied claim of entitlement to service 
connection for a skin disorder.  

3.  There is no medical evidence linking any current skin 
disorder to service or to exposure to a herbicide agent.  

4.  The additional evidence submitted subsequent to the April 
1996 Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a flexion deformity of 
the right little finger or for right index finger tendinitis.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A Board decision rendered in April 1996 which determined 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder is final.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).

3.  The evidence received since the April 1996 Board decision 
is not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he had current disability of 
fingers of the right hand due to an injury to his right 
little finger incurred in combat.  He also claims that he has 
submitted new and material evidence to reopen a claim for 
service connection of a skin to include as due to exposure to 
Agent Orange.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, if manifested to a degree of 10 percent or 
more within one year of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1153 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999). 

A well-grounded claim may be established under the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. § 
3.303(b), where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.

Before the merits of a claim for service connection for a 
specific disorder may be addressed, the veteran must submit a 
well-grounded claim.  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well-grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that the veteran's claim of entitlement to 
service connection is plausible, there is no duty to assist 
the veteran in the factual element of that claim.  Epps v. 
Gober, 126 F.3d at 1468-1470. 
 
A veteran who served in Vietnam during specified periods of 
herbicide use may be presumed to have disability incurred in 
service if the veteran suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e).  See McCartt v. 
West, 12 Vet. App. 169 (1999).  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  If the veteran 
has not been medically diagnosed as having a disease listed 
in the regulation, the claimant must provide evidence 
establishing exposure to Agent Orange in order to satisfy the 
second element of Caluza (evidence of incurrence or 
aggravation of a disease or injury in service).  McCartt, 12 
Vet. App. at 167.

Further, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, as will be discussed below, where the 
issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


1.  Claim for Service Connection for Residuals of Injury to 
Right Little Finger

A January 1969 private medical statement reflects that the 
veteran sustained an occupational injury to the dorsum of the 
left hand prior to service enlistment. 

The veteran's service medical records reflect that he 
complained of pain in the hand, possibly the right hand (the 
designation as to which hand is difficult to interpret) in 
March 1969.  A "slight muscle spasm" was diagnosed and warm 
soaks were recommended.  Later that same month, the veteran 
complained of pain in the right index finger, knuckle joint, 
for three weeks.  He reported he had hit that finger against 
a wall.  A finger splint was applied.  The service medical 
records, including separation examination, are thereafter 
devoid of any compliant, treatment, or abnormality of the 
right hand.

The summaries of VA hospitalizations in June 1973 and in 
August 1989, as well as the veteran's statements, hearing 
testimony, claims, and VA outpatient records prior to 1993 
are devoid of medical or lay evidence of complaints, 
treatment, or diagnosis of a deformity or injury of the right 
little finger or of tendinitis or injury of the right index 
finger.

The veteran, by statements submitted in October 1995 and in 
July 1996, alleged that an injury to the right little finger 
"was not set" when he was injured in blasts and explosions 
in Vietnam, and the finger had curved and drawn inward since.  

VA examination conducted in October 1993 disclosed a flexion 
deformity of the right little finger at the interphalangeal 
joint.  It was flexed about 45 degrees.  The veteran reported 
that he did not know how this injury occurred.  The veteran 
had diminished strength in the right hand, as compared to the 
left, even though he was supposed to be right-handed.  The 
veteran complained that, since 1991, he had been unable to 
work as a carpenter because pain in the right index finger 
and from the right index finger shooting up to the wrist made 
him drop his hammer.  The examiner assigned a diagnosis of 
extensor tendinitis, right index finger, and diminished grip 
strength, right hand.

VA examinations thereafter do not reflect assessment of the 
right little finger.  On VA examination conducted in 
September 1996, upper extremity muscle strength was described 
as 5/5.  

The veteran has stated that he injured his right little 
finger in combat.  Although not noted by his service medical 
records, by applying the provisions of 38 U.S.C. § 1154(b), 
the veteran's own lay testimony is sufficient to meet one 
requirement of establishing a well-ground claim that the 
veteran show evidence of disease or injury in service.  
Furthermore, post-service VA clinical evidence establishes a 
plausible claim that he has a current flexion deformity of 
the right little finger.  The issue is whether he has any 
current right finger disorder which is related to a right 
finger injury in military service.  

However, the veteran has not provided any evidence, other 
than his own testimony, to link a current right finger 
condition to any of his in-service injuries.  The veteran's 
own testimony cannot provide the required medical nexus 
because he lacks the necessary medical training to make such 
a determination.  See Kessel v. West, 12 Vet. App. 477 
(1999).  In addition, the appellant's separation examination 
indicated that no right finger injury residual was present.  
Until the veteran submits evidence which establishes a 
relationship between his current right finger disorder and 
his military service, his claim cannot be considered well-
grounded. 

The Board notes that VA advised the appellant on several 
occasions that he was required to submit evidence that he 
sustained residuals of a right finger injury in service.  The 
Board is unaware of any information in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well ground the veteran's 
claim.  See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

2.  Request to Reopen Claim for Service Connection for a Skin 
Disorder 
To Include As Due to Exposure to Herbicides

By Board decisions issued in December 1980 and in June 1988, 
a claim for service connection for a skin disorder, to 
include a skin disorder due to exposure to Agent Orange, was 
denied.  In an April 1996 decision, the Board, referencing 
the 1980 and 1988 decisions, found that the veteran had not 
submitted new and material evidence to reopen the prior 
claims.  Those denials are final.  38 U.S.C.A. § 7104.  
Except as provided in 38 U.S.C.A. § 5108, a final decision by 
the Board may not thereafter be reopened and allowed, and a 
claim upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
claimed shall reopened and former disposition of the claimed 
shall be renewed.  38 U.S.C.A. § 5108.  To determine whether 
the veteran has submitted new and material evidence which 
would allow VA to reopen and readjudicate this claim, a 
three-step analysis must be applied.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  

Under the three-part analysis now required, the first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, and adjudication of the merits 
of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.  

The evidence considered by the Board in reaching the December 
1980, June 1988, and April 1996 decisions included the 
veteran's service medical records and post-service VA 
clinical records.  However, those records were negative for a 
chronic skin disorder at service discharge or thereafter, and 
there was no medical evidence of a medical diagnosis of 
chloracne.  Additional evidence previously considered 
includes records from the Social Security Administration 
(SSA).  Those records, including SSA examination conducted in 
April 1994, are devoid of medical evidence of or reference to 
a skin disorder or exposure to Agent Orange.  An August 1994 
psychiatric examination notes that the veteran was 
"obsessed" with exposure to Agent Orange.  However, that 
note does not include a medical opinion that the veteran had 
any disorder as a result of exposure to Agent Orange.  An 
October 1995 VA dermatologic examiner concluded that the 
veteran had prurigo nodularis, but that report did not 
include any reference to Agent Orange.  

Also previously considered by the Board was the veteran's 
testimony at a hearing on appeal which essentially set forth 
his contentions regarding his claims for service connection 
for a skin disorder.  In April 1996, the Board rejected such 
testimony noting that although such was technically "new" 
it was not material to the claim due to the veteran's lack of 
medical expertise.  

Evidence added to the record since the April 1996 Board 
decision includes the report of a September 1996 VA skin 
examination; statements of the veteran submitted in support 
of his claim; copies of service medical records that were 
previously of record; the testimony provided by the veteran 
at a November 1997 hearing at the RO and at a July 1999 
hearing before the undersigned member of the Board; and VA 
outpatient treatment records dated from November 1996 to 
January 1998. 

Clearly, the duplicate service medical records are not new 
and material.  Likewise, the Board finds that the veteran's 
statement and testimony are essentially a reiteration of the 
statements, contentions and testimony provided by the veteran 
and considered in prior final Board decisions.  Essentially, 
the veteran claims that the skin condition(s) that he has 
today are either related to the skin condition for which he 
received treatment in service or as a result of long-term 
exposure to Agent Orange.  

The September 1996 dermatologic examination report also 
reflects that the veteran's report that he was exposed to 
Agent Orange.  However, there is no medical diagnosis of a 
skin disorder which either was related to service by the 
examiner or which may be presumed related to such exposure.  
Diagnoses of alopecia areata, acne, tinea cruris, and soft 
corns between the toes were rendered at that time.

Dermatology outpatient clinic notes dated in April and July 
1997 reflect that the veteran was treated for folliculitis.  
These records do not include an opinion relating any 
currently diagnosed skin disorder to service.

The medical evidence of record establishes that the veteran 
has a skin disorder.  However, the veteran's service medical 
records are devoid of any medical diagnosis of chloracne.  
Post-service clinical records are devoid of any medical 
diagnosis of chloracne, although other skin disorders are 
noted.  However, those skin disorders are not among the 
disorders which may be presumed related to exposure to Agent 
Orange.  The Board further notes that the service and post-
service records are devoid of any medical diagnosis of 
chloracne or any disease which may be presumed related to 
exposure to Agent Orange.  In the absence of such diagnosis, 
the veteran's exposure to Agent Orange may not be presumed, 
and the evidence that he has a current skin disorder or 
disorders is not "new" and "material" evidence which 
warrants reopening the claim for service connection for a 
disorder related to Agent Orange.  McCartt, supra; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran was so 
informed in a statement of the case (SOC) issued in September 
1997.  Similarly, none of the competent medical evidence of 
record submitted since 1996 relates any other skin disorder 
to the veteran's service.  Therefore, the claim must be 
denied.  

As discussed above, the current standards for determining 
whether evidence is new and material are based on a 1998 
decision of the Federal Circuit Court of Appeals.  The 
evidence of record, which reflects that the veteran was last 
notified in early 1998 that he had not submitted new and 
material evidence to reopen a claim for service connection 
for a skin disorder to include as due to Agent Orange, 
reflects that the prior standard, not the current standard 
for review of a request to reopen a claim, was used.  

However, the veteran has not presented additional evidence in 
this case which would demonstrate a nexus between his current 
skin disorder and exposure to Agent Orange directly or on a 
presumptive basis.  Therefore, notwithstanding the RO's 
application of the prior standard for determining new and 
material evidence, a remand by the Board to the RO for 
readjudication of the issue of whether the veteran had 
presented evidence to reopen his claim for service connection 
for a skin disorder as due to exposure to Agent Orange would 
be a futile act, as the veteran still has not presented 
evidence sufficient to well-ground this claim.  See Winters, 
12 Vet. App. at 208 (the rule of prejudicial error requires 
that any error result in prejudice to the appellant; 
recognizes the principle that the law does not require a 
useless act); Elkins, 12 Vet. App. at 219 (where it is clear 
that veteran's underlying claim is not well grounded, there 
is no prejudice to the claimant if the claim is not 
remanded); see Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for residuals of an injury 
to the right little finger, to include tendinitis, is denied.

New and material evidence not having been submitted, the 
request to reopen the claim for service connection for a skin 
disorder to include as due to exposure to Agent Orange is 
denied.


REMAND

As discussed above, the veteran's representative has argued 
that a claim for service connection for a back disorder is 
inextricably intertwined with a claim for TDIU, and the 
representative has, in essence, requested that adjudication 
of the claim for TDIU be deferred until the veteran's request 
to reopen the claim for service connection for a back 
disorder has been adjudicated.  Also, as noted above, the 
Board has remanded, in a separate decision, a claim for an 
increased initial disability evaluation for PTSD.  The 
outcome of that claim too may affect the veteran's claim for 
TDIU benefits.  

In the interests of judicial economy, the claim for TDIU 
should be readjudicated only after a determination on all 
pending claims for service connection and for increased 
evaluation of service-connected disability, including the 
claims addressed in a separate Board decision.  Therefore, 
that claim is deferred pending readjudication of the remanded 
issues.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should adjudicate the 
veteran's request to reopen his claim of 
entitlement to service connection for a 
low back disorder.  The veteran should be 
provided notice of this determination and 
of his appellate and procedural rights.  
If the veteran files a timely notice of 
disagreement, the RO should ensure that 
the veteran is afforded the opportunity 
to complete all procedural steps 
necessary to advance an appeal before the 
Board in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200 (1999).

2.  After all pending claims before the 
RO for service connection for any other 
claimed disorder and all pending claims 
of entitlement to an increased evaluation 
for a service-connected disability have 
been adjudicated, including those as set 
forth in the Board's separate decision 
issued this date, the RO should review 
all new evidence obtained during 
additional development of the pending 
issues, and readjudicate the veteran's 
claim TDIU, considering the TDIU claim in 
light of all applicable laws and 
regulations.  Any factual development 
required for full determination of the 
TDIU claim should be conducted, including 
examination if necessary.

2.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable 
opportunity to respond thereto.

The purpose of this remand is to afford the appellant due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


